Case 4:20-cv-00896-ALM-KPJ Document 28-4 Filed 02/03/21 Page 1 of 7 PageID #: 569




                     EXHIBIT C
          to the Declaration of Jenny Pricer
   Case 4:20-cv-00896-ALM-KPJ Document 28-4 Filed 02/03/21 Page 2 of 7 PageID #: 570
                                                                                      Email or Phone          Password

                          Sign Up                                                                                                      Log In
                                                                                                              Forgot account?




Terms of Service
Welcome to Facebook!

Facebook builds technologies and services that enable people to connect with each other, build communities, and grow businesses.
These Terms govern your use of Facebook, Messenger, and the other products, features, apps, services, technologies, and software
we offer (the Facebook Products or Products), except where we expressly state that separate terms (and not these) apply. These
Products are provided to you by Facebook, Inc.

We don’t charge you to use Facebook or the other products and services covered by these Terms. Instead, businesses and
organizations pay us to show you ads for their products and services. By using our Products, you agree that we can show you ads that
we think will be relevant to you and your interests. We use your personal data to help determine which ads to show you.

We don’t sell your personal data to advertisers, and we don’t share information that directly identifies you (such as your name, email
address or other contact information) with advertisers unless you give us specific permission. Instead, advertisers can tell us things like
the kind of audience they want to see their ads, and we show those ads to people who may be interested. We provide advertisers with
reports about the performance of their ads that help them understand how people are interacting with their content. See Section 2
below to learn more.

Our Data Policy explains how we collect and use your personal data to determine some of the ads you see and provide all of the other
services described below. You can also go to your settings at any time to review the privacy choices you have about how we use your
data.




1. The services we provide
Our mission is to give people the power to build community and bring the world closer together. To help advance this mission, we
provide the Products and services described below to you:

     Provide a personalized experience for you: Your experience on Facebook is unlike anyone else's: from the posts, stories,
     events, ads, and other content you see in News Feed or our video platform to the Pages you follow and other features you might
     use, such as Trending, Marketplace, and search. We use the data we have - for example, about the connections you make, the
     choices and settings you select, and what you share and do on and off our Products - to personalize your experience.

     Connect you with people and organizations you care about: We help you find and connect with people, groups, businesses,
     organizations, and others that matter to you across the Facebook Products you use. We use the data we have to make
     suggestions for you and others - for example, groups to join, events to attend, Pages to follow or send a message to, shows to
     watch, and people you may want to become friends with. Stronger ties make for better communities, and we believe our services
     are most useful when people are connected to people, groups, and organizations they care about.

     Empower you to express yourself and communicate about what matters to you: There are many ways to express yourself
     on Facebook and to communicate with friends, family, and others about what matters to you - for example, sharing status
     updates, photos, videos, and stories across the Facebook Products you use, sending messages to a friend or several people,
     creating events or groups, or adding content to your profile. We have also developed, and continue to explore, new ways for
     people to use technology, such as augmented reality and 360 video to create and share more expressive and engaging content
     on Facebook.

     Help you discover content, products, and services that may interest you: We show you ads, offers, and other sponsored
     content to help you discover content, products, and services that are offered by the many businesses and organizations that use
     Facebook and other Facebook Products. Section 2 below explains this in more detail.

     Combat harmful conduct and protect and support our community: People will only build community on Facebook if they feel
     safe. We employ dedicated teams around the world and develop advanced technical systems to detect misuse of our Products,
     harmful conduct towards others, and situations where we may be able to help support or protect our community. If we learn of
     content or conduct like this, we will take appropriate action - for example, offering help, removing content, removing or restricting
   Case 4:20-cv-00896-ALM-KPJ Document 28-4 Filed 02/03/21 Page 3 of 7 PageID #: 571
     access to certain features, disabling an account, or contacting law enforcement. We share data with other Facebook Companies
     when we detect misuse or harmful conduct by someone using one of our Products.

     Use and develop advanced technologies to provide safe and functional services for everyone: We use and develop
     advanced technologies - such as artificial intelligence, machine learning systems, and augmented reality - so that people can use
     our Products safely regardless of physical ability or geographic location. For example, technology like this helps people who have
     visual impairments understand what or who is in photos or videos shared on Facebook or Instagram. We also build sophisticated
     network and communication technology to help more people connect to the internet in areas with limited access. And we develop
     automated systems to improve our ability to detect and remove abusive and dangerous activity that may harm our community and
     the integrity of our Products.

     Research ways to make our services better: We engage in research to develop, test, and improve our Products. This includes
     analyzing the data we have about our users and understanding how people use our Products, for example by conducting surveys
     and testing and troubleshooting new features. Our Data Policy explains how we use data to support this research for the purposes
     of developing and improving our services.

     Provide consistent and seamless experiences across the Facebook Company Products: Our Products help you find and
     connect with people, groups, businesses, organizations, and others that are important to you. We design our systems so that your
     experience is consistent and seamless across the different Facebook Company Products that you use. For example, we use data
     about the people you engage with on Facebook to make it easier for you to connect with them on Instagram or Messenger, and
     we enable you to communicate with a business you follow on Facebook through Messenger.

     Enable global access to our services: To operate our global service, we need to store and distribute content and data in our
     data centers and systems around the world, including outside your country of residence. This infrastructure may be operated or
     controlled by Facebook, Inc., Facebook Ireland Limited, or its affiliates.



2. How our services are funded
Instead of paying to use Facebook and the other products and services we offer, by using the Facebook Products covered by these
Terms, you agree that we can show you ads that businesses and organizations pay us to promote on and off the Facebook Company
Products. We use your personal data, such as information about your activity and interests, to show you ads that are more relevant to
you.

Protecting people's privacy is central to how we've designed our ad system. This means that we can show you relevant and useful ads
without telling advertisers who you are. We don't sell your personal data. We allow advertisers to tell us things like their business goal,
and the kind of audience they want to see their ads (for example, people between the age of 18-35 who like cycling). We then show
their ad to people who might be interested.

We also provide advertisers with reports about the performance of their ads to help them understand how people are interacting with
their content on and off Facebook. For example, we provide general demographic and interest information to advertisers (for example,
that an ad was seen by a woman between the ages of 25 and 34 who lives in Madrid and likes software engineering) to help them
better understand their audience. We don’t share information that directly identifies you (information such as your name or email
address that by itself can be used to contact you or identifies who you are) unless you give us specific permission. Learn more about
how Facebook ads work here.

We collect and use your personal data in order to provide the services described above to you. You can learn about how we collect and
use your data in our Data Policy. You have controls over the types of ads and advertisers you see, and the types of information we use
to determine which ads we show you. Learn more.



3. Your commitments to Facebook and our community
We provide these services to you and others to help advance our mission. In exchange, we need you to make the following
commitments:

   1. Who can use Facebook
     When people stand behind their opinions and actions, our community is safer and more accountable. For this reason, you must:

           Use the same name that you use in everyday life.
           Provide accurate information about yourself.
           Create only one account (your own) and use your timeline for personal purposes.
Case 4:20-cv-00896-ALM-KPJ Document 28-4 Filed 02/03/21 Page 4 of 7 PageID #: 572
        Not share your password, give access to your Facebook account to others, or transfer your account to anyone else (without
        our permission).

  We try to make Facebook broadly available to everyone, but you cannot use Facebook if:

        You are under 13 years old.
        You are a convicted sex offender.
        We've previously disabled your account for violations of our Terms or Policies.
        You are prohibited from receiving our products, services, or software under applicable laws.


2. What you can share and do on Facebook
  We want people to use Facebook to express themselves and to share content that is important to them, but not at the expense of
  the safety and well-being of others or the integrity of our community. You therefore agree not to engage in the conduct described
  below (or to facilitate or support others in doing so):
     1. You may not use our Products to do or share anything:

             That violates these Terms, our Community Standards, and other terms and policies that apply to your use of
             Facebook.

             That is unlawful, misleading, discriminatory or fraudulent.

             That infringes or violates someone else's rights, including their intellectual property rights.

     2. You may not upload viruses or malicious code or do anything that could disable, overburden, or impair the proper working or
        appearance of our Products.

     3. You may not access or collect data from our Products using automated means (without our prior permission) or attempt to
        access data you do not have permission to access.

  We can remove or restrict access to content that is in violation of these provisions.

  If we remove content that you have shared in violation of our Community Standards, we’ll let you know and explain any options
  you have to request another review, unless you seriously or repeatedly violate these Terms or if doing so may expose us or others
  to legal liability; harm our community of users; compromise or interfere with the integrity or operation of any of our services,
  systems or Products; where we are restricted due to technical limitations; or where we are prohibited from doing so for legal
  reasons.

  To help support our community, we encourage you to report content or conduct that you believe violates your rights (including
  intellectual property rights) or our terms and policies.

  We also can remove or restrict access to your content, services or information if we determine that doing so is reasonably
  necessary to avoid or mitigate adverse legal or regulatory impacts to Facebook.


3. The permissions you give us
   We need certain permissions from you to provide our services:
     1. Permission to use content you create and share: Some content that you share or upload, such as photos or videos, may be
        protected by intellectual property laws.

        You own the intellectual property rights (things like copyright or trademarks) in any such content that you create and share
        on Facebook and the other Facebook Company Products you use. Nothing in these Terms takes away the rights you have
        to your own content. You are free to share your content with anyone else, wherever you want.

        However, to provide our services we need you to give us some legal permissions (known as a ‘license’) to use this content.
        This is solely for the purposes of providing and improving our Products and services as described in Section 1 above.

        Specifically, when you share, post, or upload content that is covered by intellectual property rights on or in connection with
        our Products, you grant us a non-exclusive, transferable, sub-licensable, royalty-free, and worldwide license to host, use,
        distribute, modify, run, copy, publicly perform or display, translate, and create derivative works of your content (consistent
        with your privacy and application settings). This means, for example, that if you share a photo on Facebook, you give us
        permission to store, copy, and share it with others (again, consistent with your settings) such as service providers that
        support our service or other Facebook Products you use.This license will end when your content is deleted from our
        systems.
  Case 4:20-cv-00896-ALM-KPJ Document 28-4 Filed 02/03/21 Page 5 of 7 PageID #: 573
          You can delete content individually or all at once by deleting your account. Learn more about how to delete your account.
          You can download a copy of your data at any time before deleting your account.

          When you delete content, it’s no longer visible to other users, however it may continue to exist elsewhere on our systems
          where:

               immediate deletion is not possible due to technical limitations (in which case, your content will be deleted within a
               maximum of 90 days from when you delete it);
               your content has been used by others in accordance with this license and they have not deleted it (in which case this
               license will continue to apply until that content is deleted); or
               where immediate deletion would restrict our ability to:

                     investigate or identify illegal activity or violations of our terms and policies (for example, to identify or investigate
                     misuse of our Products or systems);
                     comply with a legal obligation, such as the preservation of evidence; or
                     comply with a request of a judicial or administrative authority, law enforcement or a government agency;

          in which case, the content will be retained for no longer than is necessary for the purposes for which it has been retained
          (the exact duration will vary on a case-by-case basis).

          In each of the above cases, this license will continue until the content has been fully deleted.

       2. Permission to use your name, profile picture, and information about your actions with ads and sponsored content: You give
          us permission to use your name and profile picture and information about actions you have taken on Facebook next to or in
          connection with ads, offers, and other sponsored content that we display across our Products, without any compensation to
          you. For example, we may show your friends that you are interested in an advertised event or have liked a Page created by
          a brand that has paid us to display its ads on Facebook. Ads like this can be seen only by people who have your permission
          to see the actions you've taken on Facebook. You can learn more about your ad settings and preferences.

       3. Permission to update software you use or download: If you download or use our software, you give us permission to
          download and install updates to the software where available.


  4. Limits on using our intellectual property
     If you use content covered by intellectual property rights that we have and make available in our Products (for example, images,
     designs, videos, or sounds we provide that you add to content you create or share on Facebook), we retain all rights to that
    content (but not yours). You can only use our copyrights or trademarks (or any similar marks) as expressly permitted by our Brand
    Usage Guidelines or with our prior written permission. You must obtain our written permission (or permission under an open
    source license) to modify, create derivative works of, decompile, or otherwise attempt to extract source code from us.




4. Additional provisions
  1. Updating our Terms
     We work constantly to improve our services and develop new features to make our Products better for you and our community. As
     a result, we may need to update these Terms from time to time to accurately reflect our services and practices. Unless otherwise
     required by law, we will notify you before we make changes to these Terms and give you an opportunity to review them before
    they go into effect. Once any updated Terms are in effect, you will be bound by them if you continue to use our Products.

    We hope that you will continue using our Products, but if you do not agree to our updated Terms and no longer want to be a part
    of the Facebook community, you can delete your account at any time.


  2. Account suspension or termination
     We want Facebook to be a place where people feel welcome and safe to express themselves and share their thoughts and ideas.

    If we determine that you have clearly, seriously or repeatedly breached our Terms or Policies, including in particular our
    Community Standards, we may suspend or permanently disable access to your account. We may also suspend or disable your
    account if you repeatedly infringe other people’s intellectual property rights or where we are required to do so for legal reasons.

    Where we take such action we’ll let you know and explain any options you have to request a review, unless doing so may expose
    us or others to legal liability; harm our community of users; compromise or interfere with the integrity or operation of any of our
Case 4:20-cv-00896-ALM-KPJ Document 28-4 Filed 02/03/21 Page 6 of 7 PageID #: 574
  services, systems or Products; or where we are restricted due to technical limitations; or where we are prohibited from doing so
  for legal reasons.

  You can learn more about what you can do if your account has been disabled and how to contact us if you think we have disabled
  your account by mistake.

  If you delete or we disable your account, these Terms shall terminate as an agreement between you and us, but the following
  provisions will remain in place: 3, 4.2-4.5.


3. Limits on liability
  We work hard to provide the best Products we can and to specify clear guidelines for everyone who uses them. Our Products,
  however, are provided "as is," and we make no guarantees that they always will be safe, secure, or error-free, or that they will
  function without disruptions, delays, or imperfections. To the extent permitted by law, we also DISCLAIM ALL WARRANTIES,
  WHETHER EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
  PARTICULAR PURPOSE, TITLE, AND NON-INFRINGEMENT. We do not control or direct what people and others do or say, and
  we are not responsible for their actions or conduct (whether online or offline) or any content they share (including offensive,
  inappropriate, obscene, unlawful, and other objectionable content).

  We cannot predict when issues might arise with our Products. Accordingly, our liability shall be limited to the fullest extent
  permitted by applicable law, and under no circumstance will we be liable to you for any lost profits, revenues, information, or data,
  or consequential, special, indirect, exemplary, punitive, or incidental damages arising out of or related to these Terms or the
  Facebook Products, even if we have been advised of the possibility of such damages. Our aggregate liability arising out of or
  relating to these Terms or the Facebook Products will not exceed the greater of $100 or the amount you have paid us in the past
  twelve months.


4. Disputes
   We try to provide clear rules so that we can limit or hopefully avoid disputes between you and us. If a dispute does arise, however,
  it's useful to know up front where it can be resolved and what laws will apply.

  For any claim, cause of action, or dispute you have against us that arises out of or relates to these Terms or the Facebook
  Products ("claim"), you agree that it will be resolved exclusively in the U.S. District Court for the Northern District of California or a
  state court located in San Mateo County. You also agree to submit to the personal jurisdiction of either of these courts for the
  purpose of litigating any such claim, and that the laws of the State of California will govern these Terms and any claim, without
  regard to conflict of law provisions.


5. Other
      1. These Terms (formerly known as the Statement of Rights and Responsibilities) make up the entire agreement between you
         and Facebook, Inc. regarding your use of our Products. They supersede any prior agreements.

      2. Some of the Products we offer are also governed by supplemental terms. If you use any of those Products, supplemental
         terms will be made available and will become part of our agreement with you. For instance, if you access or use our
         Products for commercial or business purposes, such as buying ads, selling products, developing apps, managing a group or
         Page for your business, or using our measurement services, you must agree to our Commercial Terms. If you post or share
         content containing music, you must comply with our Music Guidelines. To the extent any supplemental terms conflict with
         these Terms, the supplemental terms shall govern to the extent of the conflict.

      3. If any portion of these Terms is found to be unenforceable, the remaining portion will remain in full force and effect. If we fail
         to enforce any of these Terms, it will not be considered a waiver. Any amendment to or waiver of these Terms must be made
         in writing and signed by us.

      4. You will not transfer any of your rights or obligations under these Terms to anyone else without our consent.

      5. You may designate a person (called a legacy contact) to manage your account if it is memorialized. Only your legacy contact
         or a person who you have identified in a valid will or similar document expressing clear consent to disclose your content
         upon death or incapacity will be able to seek disclosure from your account after it is memorialized.

      6. These Terms do not confer any third-party beneficiary rights. All of our rights and obligations under these Terms are freely
         assignable by us in connection with a merger, acquisition, or sale of assets, or by operation of law or otherwise.
     Case 4:20-cv-00896-ALM-KPJ Document 28-4 Filed 02/03/21 Page 7 of 7 PageID #: 575
             7. You should know that we may need to change the username for your account in certain circumstances (for example, if
                someone else claims the username and it appears unrelated to the name you use in everyday life).

             8. We always appreciate your feedback and other suggestions about our products and services. But you should know that we
                may use them without any restriction or obligation to compensate you, and we are under no obligation to keep them
                confidential.

             9. We reserve all rights not expressly granted to you.




 5. Other terms and policies that may apply to you
          Community Standards: These guidelines outline our standards regarding the content you post to Facebook and your activity on
          Facebook and other Facebook Products.

          Commercial Terms: These terms apply if you also access or use our Products for any commercial or business purpose, including
          advertising, operating an app on our Platform, using our measurement services, managing a group or a Page for a business, or
          selling goods or services.

          Advertising Policies: These policies specify what types of ad content are allowed by partners who advertise across the Facebook
          Products.
          Self-Serve Ad Terms: These terms apply when you use self-serve advertising interfaces to create, submit, or deliver advertising or
          other commercial or sponsored activity or content.

          Pages, Groups and Events Policy: These guidelines apply if you create or administer a Facebook Page, group, or event, or if you
          use Facebook to communicate or administer a promotion.

          Facebook Platform Policy: These guidelines outline the policies that apply to your use of our Platform (for example, for developers
          or operators of a Platform application or website or if you use social plugins).

          Developer Payment Terms: These terms apply to developers of applications that use Facebook Payments.

          Community Payment Terms: These terms apply to payments made on or through Facebook.

          Commerce Policies: These guidelines outline the policies that apply when you offer products and services for sale on Facebook.

          Facebook Brand Resources: These guidelines outline the policies that apply to use of Facebook trademarks, logos, and
          screenshots.

          Music Guidelines: These guidelines outline the policies that apply if you post or share content containing music on Facebook.


 Date of Last Revision: October 01, 2020


English (US) Español Français (France) 中文(简体) ‫ اﻟﻌرﺑﯾﺔ‬Português (Brasil) 한국어 Italiano Deutsch िह ी 日本語

Sign Up     Log In    Messenger      Facebook Lite     Watch    People   Pages     Page Categories    Places   Games     Locations   Marketplace    Facebook Pay       Groups
Oculus     Portal    Instagram    Local      Fundraisers   Services   Voting Information Center   About   Create Ad    Create Page   Developers    Careers   Privacy
Cookies     Ad Choices       Terms        Help


Facebook © 2020
